



Exhibit 10.2




NINTH AMENDMENT TO THIRD AMENDED
AND RESTATED CREDIT AGREEMENT


This NINTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of July 18, 2019 (the “Ninth Amendment Effective Date”),
is among MARTIN OPERATING PARTNERSHIP L.P., a Delaware limited partnership, as
borrower (the “Borrower”), MARTIN MIDSTREAM PARTNERS L.P., a Delaware limited
partnership (the “MLP”), the other Loan Parties party hereto, the lenders party
hereto and ROYAL BANK OF CANADA, as administrative agent (the “Administrative
Agent”) and collateral agent for the Lenders and as an L/C Issuer and a Lender.
WHEREAS, the Borrower, the MLP, the Administrative Agent, and the lenders party
thereto (the “Existing Lenders”) are parties to that certain Third Amended and
Restated Credit Agreement dated as of March 28, 2013 (as amended by that certain
First Amendment to Third Amended and Restated Credit Agreement dated as of July
12, 2013, that certain Second Amendment to Third Amended and Restated Credit
Agreement dated as of May 5, 2014, that certain Third Amendment to Third Amended
and Restated Credit Agreement dated as of June 27, 2014, that certain Fourth
Amendment to Third Amended and Restated Credit Agreement dated as of June 23,
2015, that certain Fifth Amendment to Third Amended and Restated Credit
Agreement dated as of April 27, 2016, that certain Sixth Amendment to Third
Amended and Restated Credit Agreement dated as of February 21, 2018, that
certain Seventh Amendment to Third Amended and Restated Credit Agreement dated
as of July 24, 2018, that certain Eighth Amendment to Third Amendment and
Restated Credit Agreement dated as of April 16, 2019, and as the same may be
further renewed, extended, amended, restated or modified from time to time, the
“Credit Agreement”);
WHEREAS, the Borrower has requested, and the Administrative Agent and the L/C
Issuers have agreed, the Person signatory to this Amendment under the caption
“New Lender” (the “New Lender”) become a Lender under the Credit Agreement with
a Commitment in the amount as shown for such New Lender on Schedule 2.01 to the
Credit Agreement, as amended by this Amendment;
WHEREAS, the Existing Lenders signatory to this Amendment under the caption
“Exiting Lenders” (each, an “Exiting Lender”, and collectively, the “Exiting
Lenders”) have elected not to remain as lenders following the effectiveness of
this Amendment, and, as a result thereof, the Borrower has agreed to pay the
Exiting Lenders all principal, interest, fees and other charges owed to the
Exiting Lenders under the Loan Documents subject to the terms and conditions
hereof; and
WHEREAS, the Borrower has requested that the Administrative Agent, the Existing
Lenders and the New Lender agree to amend the Credit Agreement as more fully set
forth in this Amendment, subject to the terms and conditions set forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
Section 1.Definitions. Unless otherwise defined in this Amendment, capitalized
terms used but not defined herein shall have the meanings assigned to such terms
in the Credit Agreement (as amended by this Amendment). The interpretive
provisions set forth in Section 1.02 of the Credit Agreement shall apply to this
Amendment mutatis mutandis.


Section 2.Amendments to Credit Agreement.







--------------------------------------------------------------------------------





(a)    In reliance on the representations, warranties, covenants and agreements
contained in this Amendment, but subject to the satisfaction of each condition
precedent set forth in Section 5 hereof, the Credit Agreement shall be amended
effective as of the Ninth Amendment Effective Date (i) to delete the red or
green stricken text (indicated textually in the same manner as the following
examples: stricken text and stricken text) and (ii) to add the blue or green
text (indicated textually in the same manner as the following examples: double
underline text and double underline text), in each case, as set forth in the
marked copy of the Credit Agreement attached as Annex I hereto and made a part
hereof for all purposes.
(b)    Schedule 2.01 attached to the marked copy of the Credit Agreement
attached as Annex I hereto reflects, after giving effect to the Ninth Amendment
Effective Date and the provisions of Section 3 below, all of the Lenders and the
Pro Rata Share and the Committed Sum of each Lender. Upon the Ninth Amendment
Effective Date, (i) each Lender who holds Loans in an aggregate amount less than
its respective Pro Rata Share (after giving effect to this Amendment) of all
Committed Loans shall advance new Committed Loans which shall be disbursed to
the Administrative Agent and used to repay (x) the Committed Loans outstanding
to each Lender (other than Exiting Lenders) who holds Committed Loans in an
aggregate amount greater than its respective Pro Rata Share of all Committed
Loans and (y) the Committed Loans outstanding immediately prior to the Ninth
Amendment Effective Date held by each Exiting Lender, (ii) each Lender’s
(including each Exiting Lender’s) participation in the L/C Obligations shall be
automatically adjusted (x) with respect to each Lender other than an Exiting
Lender, to equal its Pro Rata Share (after giving effect to this Amendment) and
(y) with respect to each Exiting Lender, to zero, and (iii) such other
adjustments shall be made as the Administrative Agent shall specify so that the
amount of each Lender’s respective Outstanding Amount equals (x) with respect to
each Lender other than an Exiting Lender, its Pro Rata Share (after giving
effect to this Amendment) of the Outstanding Amount of all Committed Loans and
L/C Obligations and (y) with respect to each Exiting Lender, zero.
Section 3.Exiting Lenders. Subject to the occurrence of the Ninth Amendment
Effective Date, each of the Exiting Lenders hereby (a) consents to this
Amendment as required under Section 10.01 of the Credit Agreement solely with
respect to and to the extent such consent is necessary to effect the provisions
of Section 2(b) above and this Section 3 and (b) acknowledges and agrees to
Section 2(b) of this Amendment. Each of the parties hereto hereby agrees and
confirms that after giving effect to Section 2(b) of this Amendment, each
Exiting Lender’s Committed Sum shall be $0, its Commitments to lend and all of
its obligations under the Credit Agreement shall be terminated and each of the
Exiting Lenders shall cease to be a Lender for all purposes under the Loan
Documents; provided that each Exiting Lender shall retain all rights (including
without limitation all indemnification rights) that by the express terms of the
Credit Agreement survive with respect to Persons who cease to be Lenders under
the Loan Documents pursuant to the terms thereof. The Existing Lenders and the
New Lender hereby waive any requirement of the Credit Agreement (including
Section 2.03(e) of the Credit Agreement) that requires payments to Lenders to be
made on a pro rata basis solely to the extent necessary to permit the payment to
the Exiting Lenders of the amounts required by Section 2(b) and Section 5(h) of
this Amendment. For the avoidance of doubt, in addition to the payments of
principal, reallocations, adjustments and other actions contemplated under
Section 2(b) of this Amendment and this Section 3, the Borrower shall pay (or
cause to be paid) all interest, fees and other charges owed to the Exiting
Lenders under the Loan Documents as of the Ninth Amendment Effective Date,
including without limitation in connection with the payment in full of the
Committed Loans held by, and the termination in full of all Commitments of, such
Exiting Lenders contemplated hereby.


Section 4.New Lender. The New Lender hereby joins in, becomes a party to, and
agrees to comply with and be bound by the terms and conditions of the Credit
Agreement as a Lender thereunder and under each and every other Loan Document to
which any Lender is required to be bound by the Credit Agreement, to the same
extent as if such New Lender were an original signatory thereto. The New Lender





--------------------------------------------------------------------------------





hereby appoints and authorizes the Administrative Agent to take such actions as
the Administrative Agent on its behalf and to exercise such powers and
discretion under the Credit Agreement as are delegated to the Administrative
Agent by the terms thereof, together with such powers and discretion as are
reasonably incidental thereto. The New Lender (x) represents and warrants that
(a) it has full power and authority, and has taken all action necessary, to
execute and deliver this Amendment and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (b) it
meets all the requirements of an Eligible Assignee under the Credit Agreement
(subject to such consents, if any, as may be required under Section
10.07(b)(iii) of the Credit Agreement), (c) from and after the Ninth Amendment
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and shall have the obligations of a Lender thereunder, (d) it
is sophisticated with respect to decisions to acquire assets of the type
represented by its Commitment and either it, or the Person exercising discretion
in making its decision to acquire its Commitment, is experienced in acquiring
assets of such type, (e) it has received a copy of the Credit Agreement, and has
received or has been accorded the opportunity to receive copies of the most
recent financial statements delivered pursuant to Section 6.01 thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Amendment, (f) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Amendment and to provide its Commitment, and (g) it has delivered all
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by it; and (y) agrees that (a) it will,
independently and without reliance on the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (b) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.


Section 5.Conditions of Effectiveness. This Amendment shall not be effective
until the date each of the following conditions precedent has been satisfied:
(a)the Administrative Agent has received a counterpart of this Amendment (which
may be by telecopy or other electronic transmission) executed by the Borrower,
the MLP, the other Loan Parties, the Administrative Agent, each of the Existing
Lenders and the New Lender;


(b)the Administrative Agent has received an amended and restated promissory note
payable to each Lender that has previously requested a promissory note, as
applicable, or that is requesting a promissory note pursuant to Section 2.09(a)
of the Credit Agreement in the amount of such Lender’s Commitment as indicated
on Schedule 2.01 to the Credit Agreement (as amended hereby); provided that each
such Lender receiving a replacement promissory note hereby agrees to return its
existing original promissory note to the Borrower promptly after receiving such
replacement promissory note;


(c)the Administrative Agent has received a certificate signed by a Responsible
Officer of the Borrower certifying that (i) the representations and warranties
contained in Article V of the Credit Agreement are true and correct in all
material respects on and as of such date (unless such representations and
warranties specifically refer to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date), (ii) no Default or Event of Default has
occurred and is continuing under the Credit Agreement as of such date, (iii)
since December 31, 2018, there has been no event or circumstance that has or
could reasonably be expected to have a Material Adverse Effect, (iv) there is no
litigation, investigation or proceeding known to and affecting the Borrower or
any Affiliate for which the Borrower is required to give notice under the Credit
Agreement, and (v) no action, suit, investigation or proceeding is pending or,
to the knowledge of such officer, threatened in any court or before any
arbitrator or Governmental Authority by or against the Borrower, any Guarantor,
the MLP’s general





--------------------------------------------------------------------------------





partner, or any of their respective properties that could reasonably be expected
to have a Material Adverse Effect;


(d)the Administrative Agent has received (1) a certificate of each Loan Party,
dated as of the Ninth Amendment Effective Date and executed by an appropriate
officer, which shall (a) certify the resolutions or other action authorizing the
execution, delivery and performance of this Ninth Amendment and (b) certify that
certain documents previously delivered to the Administrative Agent are in full
force and effect as of the Ninth Amendment Effective Date or contain appropriate
attachments, including the certificate or articles of incorporation or
organization or equivalent constitutional documents of each Loan Party certified
by the relevant authority of the jurisdiction of organization of such Loan Party
and a true and correct copy of its bylaws or operating, management or
partnership agreement, and incumbency certificates, and (2) a good standing
certificate for each Loan Party from its jurisdiction of incorporation or
organization as of a recent date;


(e)the Administrative Agent has received a certificate from a financial officer
of the Borrower certifying that after giving pro forma effect to this Amendment,
the MLP, the Borrower and their respective Subsidiaries (on a consolidated
basis) are Solvent as of the Ninth Amendment Effective Date;


(f)the Administrative Agent has received an opinion of Baker Botts L.L.P.,
counsel to the Loan Parties in form and substance reasonably acceptable to the
Administrative Agent;


(g)the Administrative Agent has received from the Borrower and/or the other Loan
Parties (i) all fees agreed to in writing by the Borrower that are due and
payable and owed to the Administrative Agent, the Arrangers, their respective
Affiliates, the Existing Lenders or the New Lender, in each case in connection
with the execution of this Amendment, and (ii) all reasonable and documented
out-of-pocket fees and expenses of the Administrative Agent and its Affiliates
in connection with the preparation, negotiation, syndication and execution of
this Amendment, including, without limitation, the reasonable and documented
out-of-pocket fees, disbursements and other charges of Vinson & Elkins L.L.P.,
counsel to the Administrative Agent, in all cases that are invoiced to the
Borrower at least two (2) Business Days prior to the Ninth Amendment Effective
Date;


(h)the Administrative Agent (on behalf of the Exiting Lenders) has received, or
will receive substantially concurrently with the effectiveness of this
Amendment, in connection with the reallocation and termination of the
Commitments of, and the payment in full of Committed Loans of, the Exiting
Lenders contemplated by this Amendment, immediately available funds necessary to
pay all principal, interest, fees and other charges owed to the Exiting Lenders
under the Loan Documents; and


(i)the Administrative Agent has received all documentation and other information
about the Loan Parties as shall have been reasonably requested by the
Administrative Agent or the Arrangers in respect of applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, (a) the Act and, (b) to the extent the Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, a Beneficial
Ownership Certification in relation to the Borrower.


Without limiting the generality of the provisions of Article IX of the Credit
Agreement, for purposes of determining compliance with the conditions specified
in this Section 5, each Existing Lender and the New Lender, as applicable, that
has signed this Amendment shall be deemed to have consented to, approved or
accepted or be satisfied with, each document or other matter required under this
Section 5, in each case, in accordance with the requirements of the Credit
Agreement, to be consented to or approved by or to be acceptable or satisfactory
to a Lender. Upon the satisfaction (or waiver in accordance with Section 10.01
of





--------------------------------------------------------------------------------





the Credit Agreement) of the conditions set forth in this Section 5, the
Administrative Agent shall promptly provide written notice to the Borrower, the
Existing Lenders, the New Lender and the L/C Issuers of the effectiveness of
this Amendment, and such notice shall be conclusive and binding.
Section 6.Post-Closing Condition. Within 30 days after the Ninth Amendment
Effective Date (or such later date as the Administrative Agent may agree in its
sole discretion), the Administrative Agent shall have received from the Borrower
(i) an amendment to each applicable Mortgage to extend the maturity date
described therein, (ii) funds sufficient to pay any filing or recording tax or
fee in connection with the filing of such amendments to the applicable
Mortgages, or has made arrangements satisfactory to the Administrative Agent and
the Arrangers for payment of such amounts and (iii) opinions of local counsel in
each jurisdiction applicable to the Mortgages as reasonably requested by the
Arrangers in each case in form and substance reasonably acceptable to the
Arrangers.


Section 7.Representations and Warranties. In order to induce the Administrative
Agent, the Existing Lenders and the New Lender to enter into this Amendment,
each Loan Party represents and warrants to the Administrative Agent and to each
Existing Lender and the New Lender that:


(a)This Amendment, the Credit Agreement as amended hereby, and each other Loan
Document have been duly authorized, executed, and delivered by the Borrower and
the applicable Loan Parties and constitute their legal, valid, and binding
obligations enforceable in accordance with their respective terms (subject, as
to the enforcement of remedies, to applicable bankruptcy, reorganization,
insolvency, moratorium, and similar laws affecting creditors’ rights generally
and to general principles of equity);


(b)The representations and warranties set forth in Article V of the Credit
Agreement and in the Collateral Documents are true and correct in all material
respects on and as of the Ninth Amendment Effective Date, after giving effect to
this Amendment, as if made on and as of the Ninth Amendment Effective Date,
except to the extent such representations and warranties relate solely to an
earlier date (in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date);


(c)As of the date hereof, after giving effect to this Amendment, no Default or
Event of Default has occurred and is continuing or would result immediately
after giving effect to this Amendment and the transactions contemplated hereby;
and


(d)No Loan Party has any defense to payment, counterclaim or rights of set-off
with respect to the Obligations on the date hereof, either immediately before or
immediately after giving effect to this Amendment.


Section 8.Effect of Amendment.
(a)This Amendment (i) except as expressly provided herein, shall not be deemed
to be a consent to the modification or waiver of any other term or condition of
the Credit Agreement or of any of the instruments or agreements referred to
therein, and (ii) shall not prejudice any right or rights which the
Administrative Agent, the Collateral Agent, or the Lenders may now or hereafter
have under or in connection with the Credit Agreement, as amended hereby. Except
as otherwise expressly provided by this Amendment, all of the terms, conditions
and provisions of the Credit Agreement shall remain the same. It is declared and
agreed by each of the parties hereto that the Credit Agreement, as amended
hereby, shall continue in full force and effect, and that this Amendment and
such Credit Agreement shall be read and construed as one instrument.







--------------------------------------------------------------------------------





(b)Each of the undersigned Guarantors is executing this Amendment in order to
evidence that it hereby consents to and accepts the terms and conditions of this
Amendment and the transactions contemplated hereby, agrees to be bound by the
terms and conditions hereof, and ratifies and confirms that each Guaranty and
each of the other Loan Documents to which it is a party is, and shall remain, in
full force and effect after giving effect to this Amendment. The Borrower and
each of the other Loan Parties hereby confirms and agrees that all Liens and
other security now or hereafter held by the Collateral Agent for the benefit of
the Lenders as security for payment of the Obligations are the legal, valid, and
binding obligations of the Borrower and the other Loan Parties, remain in full
force and effect, are unimpaired by this Amendment, and are hereby ratified and
confirmed as security for payment of the Obligations.


(c)No failure or delay on the part of the Administrative Agent or the Lenders to
exercise any right or remedy under the Credit Agreement, any other Loan Document
or applicable law shall operate as a waiver thereof, nor shall any single or
partial exercise of any right or remedy preclude any other or further exercise
of any right or remedy, all of which are cumulative and may be exercised without
notice except to the extent notice is expressly required (and has not been
waived) under the Credit Agreement, the other Loan Documents or applicable law.


(d)Upon and after the execution of this Amendment by each of the parties hereto,
each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement, and each
reference in the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified hereby.


Section 9.Miscellaneous. This Amendment shall for all purposes be construed in
accordance with and governed by the laws of the State of New York and applicable
federal law. The captions in this Amendment are for convenience of reference
only and shall not define or limit the provisions hereof. This Amendment may be
executed in separate counterparts, each of which when so executed and delivered
shall be an original, but all of which together shall constitute one instrument.
In proving this Amendment, it shall not be necessary to produce or account for
more than one such counterpart. Delivery of an executed counterpart of this
Amendment by telecopier or other electronic means shall be effective as delivery
of a manually executed counterpart of this Amendment.


Section 10.Entire Agreement. THIS AMENDMENT, THE CREDIT AGREEMENT (AS AMENDED
HEREBY) AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.
Remainder of Page Intentionally Blank.
Signature Pages to Follow.









--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
date and year first above written.
MARTIN OPERATING PARTNERSHIP L.P.,
a Delaware limited partnership
By:    MARTIN OPERATING GP LLC,
its General Partner


By:    MARTIN MIDSTREAM PARTNERS L.P.,
its Sole Member


By:    MARTIN MIDSTREAM GP LLC,
its General Partner


By:     /s/ Robert D. Bondurant    
Name:    Robert D. Bondurant
Title:    Executive Vice President, Treasurer and
Chief Financial Officer







--------------------------------------------------------------------------------





MARTIN MIDSTREAM PARTNERS L.P.,
a Delaware limited partnership,
as a Guarantor


By:    MARTIN MIDSTREAM GP LLC,
its General Partner


By: /s/ Robert D. Bondurant    
Name:    Robert D. Bondurant,
Title:    Executive Vice President, Treasurer
and Chief Financial Officer







--------------------------------------------------------------------------------





MARTIN OPERATING GP LLC,
a Delaware limited liability company,
as a Guarantor


By:    MARTIN MIDSTREAM PARTNERS L.P.,
its Sole Member


By:    MARTIN MIDSTREAM GP LLC,
its General Partner


By: /s/ Robert D. Bondurant    
Name:    Robert D. Bondurant,
Title:    Executive Vice President, Treasurer and
Chief Financial Officer







--------------------------------------------------------------------------------





MARTIN MIDSTREAM FINANCE CORP.,
a Delaware corporation,
as a Guarantor


By: /s/ Robert D. Bondurant    
Name:    Robert D. Bondurant,
Title:    Executive Vice President and
Chief Financial Officer







--------------------------------------------------------------------------------





TALEN’S MARINE & FUEL, LLC,
a Louisiana limited liability company,
as a Guarantor


By: /s/ Robert D. Bondurant    
Name:    Robert D. Bondurant,
Title:    Executive Vice President, Treasurer and
Chief Financial Officer









--------------------------------------------------------------------------------





CARDINAL GAS STORAGE PARTNERS LLC,
a Delaware limited liability company,
as a Guarantor




By: /s/ Robert D. Bondurant        
Name:    Robert D. Bondurant
Title:    Executive Vice President









--------------------------------------------------------------------------------





MARTIN TRANSPORT, INC.,
a Texas corporation,
as a Guarantor




By: /s/ Robert D. Bondurant        
Name:    Robert D. Bondurant
Title:    Executive Vice President and Chief
Financial Officer







--------------------------------------------------------------------------------





ROYAL BANK OF CANADA,
as Administrative Agent and Collateral Agent


By: /s/ Rodica Dutka        
Name:    Rodica Dutka
Title:    Manager, Agency







--------------------------------------------------------------------------------





ROYAL BANK OF CANADA,
as a Lender and an L/C Issuer


By: /s/ Jason S. York            
Name: Jason S. York
Title:     Authorized Signatory











--------------------------------------------------------------------------------





Wells Fargo Bank, N.A.,
as Syndication Agent, a Lender and an L/C Issuer


By: /s/ Brandon Kast            
Name:    Brandon Kast
Title:    Director







--------------------------------------------------------------------------------





ABN AMRO CAPITAL USA LLC,
as a Lender
    


By: /s/ Brody Summerall        
Name: Brody Summerall
Title: Vice President




By: /s/ Darrell Holley            
Name: Darrell Holley
Title: Managing Director





--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.,
as a Lender
    


By: /s/ Jameson Burke        
Name: Jameson Burke
Title: Senior Vice President







--------------------------------------------------------------------------------





BBVA USA,
as a Lender
    


By: /s/ Jay Tweed            
Name: Jay Tweed
Title: Senior Vice President







--------------------------------------------------------------------------------





CADENCE BANK, N.A.,
as a Lender
    


By: /s/ David Anderson        
Name: David Anderson
Title: Senior Vice President







--------------------------------------------------------------------------------





COMERICA BANK,
as a Lender
    


By: /s/ Jessica L. Burgess        
Name: Jessica L. Burgess
Title: Vice President







--------------------------------------------------------------------------------





NATIXIS, NEW YORK BRANCH
as a Lender and an L/C Issuer
    


By: /s/ Carlos Quinteros        
Name: Carlos Quinteros
Title: Managing Director




By: /s/ Jarrett Price            
Name: Jarrett Price
Title: Director







--------------------------------------------------------------------------------





BRANCH BANKING AND TRUST COMPANY,
as a Lender
    


By: /s/ Lincoln LaCour        
Name: Lincoln LaCour
Title: Vice President







--------------------------------------------------------------------------------





CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender
    


By: /s/ Christopher Kuna        
Name: Christopher Kuna
Title: Director





--------------------------------------------------------------------------------





BNP PARIBAS,
as a Lender
    


By: /s/ Redi Meshi            
Name: Redi Meshi
Title: Vice President




By: /s/ Delphine Gaudiot        
Name: Delphine Gaudiot
Title: Director









--------------------------------------------------------------------------------





NEW LENDER:
WOODFOREST NATIONAL BANK,
as the New Lender


By: /s/ Sushim Shah        
Name: Sushim Shah
Title: SVP





--------------------------------------------------------------------------------





Each of the Exiting Lenders are executing this Amendment as of the date and year
first above written for the sole purpose of Section 3 hereof.
EXITING LENDERS:


DEUTSCHE BANK AG NEW YORK BRANCH,
as an Exiting Lender


By: /s/ Shai Bandner /s/ My Nguyen            
Name: Shai Bandner My Nguyen
Title: Director Analyst


PNC BANK, NATIONAL ASSOCIATION,
as an Exiting Lender


By: /s/ Christopher B. Gribble            
Name: Christopher B. Gribble
Title: Senior Vice President


RAYMOND JAMES BANK, N.A.,
as an Exiting Lender


By: /s/ John Harris            
Name: John Harris
Title: Managing Director


GOLDMAN SACHS BANK USA,
as an Exiting Lender


By: /s/ Ryan Durkin            
Name: Ryan Durkin
Title: Authorized Signatory







--------------------------------------------------------------------------------





SUNTRUST BANK,
as an Exiting Lender


By: /s/ Carmen Malizia            
Name: Carmen Malizia
Title: Director


REGIONS BANK,
as an Exiting Lender


By: /s/ David C. Valentine            
Name: David C. Valentine
Title: Managing Director


SUMITOMO MITSUI BANKING CORPORATION,
as an Exiting Lender


By: /s/ Michael Maguire            
Name: Michael Maguire
Title: Executive Director







--------------------------------------------------------------------------------





Annex I
Credit Agreement
[attached]





